                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                       )
    BRANDON BODDY,                     )
                                       )
         Plaintiff,                    )
                                       )
    v.                                 )     No. 2:19-cv-02190
                                       )
    CITY OF MEMPHIS, TENNESSEE;        )
    OFFICER D. KINSLER, in his         )
    official and individual            )
    capacity; and OFFICER W.           )
    CARTER, in his official and        )
    individual capacity,               )
                                       )
         Defendants.                   )
                                       )
                                       )

                                   ORDER


         Before the Court is Defendant City of Memphis, Tennessee’s

(the     “City”)   combined   Motion   to    Stay   and   Motion   to   Strike

Plaintiff’s Response to the City’s Motion for Judgment on the

Pleadings.      (ECF No. 34.)    Plaintiff Brandon Boddy responded on

February 24, 2020.       (ECF No. 35.)      Defendant Officers D. Kinsler

and W. Carter (the “Officers”) have not filed any memoranda or

motions with the Court addressing the City’s Motion or Boddy’s

response. 1




1
  The City represents that it has communicated with the Officers’
counsel and that the Officers do not oppose the City’s Motion to
Stay. (ECF No. 34 at 4 n.2.)
      For the following reasons, the City’s Motion to Stay is

GRANTED.     The City’s Motion to Strike Plaintiff’s Response to

the City’s Motion for Judgment on the Pleadings is DENIED.

I.    Background

      On March 25, 2019, Boddy filed this action against the City

and the Officers alleging violations of state law and 42 U.S.C.

§ 1983 for false arrest, First Amendment retaliation, excessive

force, failure to intervene, and failure to train.     (ECF No. 1.)

On October 28, 2019, the City filed a Motion for Judgment on the

Pleadings.    (ECF No. 32.)   On February 5, 2020, Boddy filed a

response to the City’s Motion for Judgment on the Pleadings.

(ECF No. 33.)

      On February 11, 2020, the City filed its Motion to Stay and

Motion to Strike Plaintiff’s Response to the City’s Motion for

Judgment on the Pleadings.    (ECF No. 34.)   On February 24, 2020,

Boddy responded to the City’s Motion to Stay and Motion to Strike

Plaintiff’s Response to the City’s Motion for Judgment on the

Pleadings.    (ECF No. 35.)

II.   Standard of Review

      A. Motion to Stay

      “A stay of discovery for any reason is a matter ordinarily

committed to the sound discretion of the trial court.”     Sentell

v. Tennessee, 2013 WL 3297124, at *1 (E.D. Tenn. June 28, 2013)

(citing Chrysler Corp. v. Fedders Corp., 643 F.2d 1229 (6th Cir.

                                 2
1981)).    Trial courts have both broad discretion and inherent

power to stay discovery until preliminary questions that may

dispose of the case are determined.           Bangas v. Potter, 145 F.

App’x 139, 141 (6th Cir. 2005) (citing Hahn v. Star Bank, 190

F.3d 708, 719 (6th Cir. 1999)).           “In ruling upon a motion to

stay, the Court is required to weigh the burden of proceeding

with discovery upon the party from whom discovery is sought

against the hardship which would be worked by a denial of

discovery.”    Sentell, 2013 WL 3297124, at *1 (citing Osman v.

Mission Essential Personnel, LLC, 2012 WL 1831706, at *1 (S.D.

Ohio   2012)   (citing   Marrese   v.    Amer.   Academy   of   Orthopedic

Surgeons, 706 F.2d 1488, 1493 (7th Cir. 1983))).

       B. Motion to Strike

       Granting or denying a motion to strike is within the sound

discretion of the trial court.          Seay v. Tenn. Valley Auth., 339

F.3d 454, 480 (6th Cir. 2003).             The Federal Rules of Civil

Procedure do not contemplate motions to strike documents other

than pleadings.    Fox v. Mich. State Police Dep’t, 173 F. App’x

372, 375 (6th Cir. 2006); Fed. R. Civ. P. 12(f) (providing that

“[a] court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter”).

However, “trial courts [may] make use of their inherent power to

control their dockets . . . when determining whether to strike

documents or portions of documents [other than pleadings].”           Zep

                                    3
Inc. v. Midwest Motor Supply Co., 726 F. Supp. 2d 818, 822 (S.D.

Ohio 2010) (citing Anthony v. BTR Auto Sealing Sys., 339 F.3d

506, 516 (6th Cir. 2003)).

     “District courts have broad discretion in interpreting,

applying, and determining the requirements of their own local

rules.”     Pearce v. Chrysler Grp., L.L.C. Pension Plan, 615 F.

App’x 342, 349-50 (6th Cir. 2015) (citing S.S. v. E. Ky. Univ.,

532 F.3d 445, 451 (6th Cir. 2008)).              “The district court does

not have to accept every filing submitted by a party.”                   Ross,

Brovins & Oehmke, P.C. v. Lexis Nexis Grp., a Div. of Reed

Elsevier Grp., PLC, 463 F.3d 478, 488 (6th Cir. 2006).               A court

acts within its discretion when it strikes a filing for, inter

alia, untimeliness or a failure to comply with the local rules.

See Ordos City Hawtai Autobody Co. v. Dimond Rigging Co., 695 F.

App’x 864, 870-72 (6th Cir. 2017) (affirming trial court’s

striking of response brief because of failure to comply with

local rules); Ross, 463 F.3d at 488-89 (affirming trial court’s

striking of reply brief because party failed to request the

necessary    leave    to   file);   Jones       v.   Northcoast   Behavioral

Healthcare    Sys.,   84   F.   App’x    597,    598-99   (6th    Cir.   2003)

(affirming trial court’s striking of untimely memoranda of law).




                                     4
III. Analysis

        A. Motion to Stay

        The City moves to stay discovery and compliance with the

deadlines set forth in the Court’s Scheduling Order, ECF No. 27,

pending the Court’s resolution of the City’s Motion for Judgment

on the Pleadings.    (ECF No. 34 at 1.)    The Officers do not oppose

the City’s Motion to Stay.          (ECF No. 34 at 4 n.2.)      In his

response to the City’s Motion to Stay and Motion to Strike

Plaintiff’s Response to the City’s Motion for Judgment on the

Pleadings, Boddy does not address the City’s request to stay the

case.     His arguments were directed only at the motion to strike

portion of the City’s Motion to Stay and Motion to Strike

Plaintiff’s Response. 2       (See ECF No. 35.)    The Court finds that

the burden on the City of continuing discovery and proceeding

with the Scheduling Order’s deadlines outweighs any hardship to

Boddy from a stay of the case.       See Sentell, 2013 WL 3297124, at

*1.     The Court GRANTS the City’s Motion to Stay.

        B. Motion to Strike

        The City moves to strike Boddy’s response to its Motion for

Judgment on the Pleadings.         (ECF No. 34.)    The City filed its

Motion for Judgment on the Pleadings on October 28, 2019.          (ECF



2
  The City represents that it sought to contact Boddy’s counsel about
his position on the Motion to Stay, but Boddy’s counsel did not
respond. (ECF No. 34 ¶ 18.)

                                     5
No. 32.)     Under the Local Rules of the United States District

Court for the Western District of Tennessee (the “Local Rules”),

Boddy had 28 days to respond.          LR 12.1(b).     Boddy filed his

response 72 days late, on February 5, 2020.          (ECF No. 33.)

     When a filing deadline has passed, a court “may, for good

cause, extend the time,” but only “on motion made after the time

has expired if the party failed to act because of excusable

neglect.”    Fed. R. Civ. P. 6(b)(1).       Boddy filed no motion to

extend the time.

     In his response to the City’s Motion to Strike Plaintiff’s

Response to the City’s Motion for Judgment on the Pleadings

(“Motion to Strike”), Boddy does not explain his delay, but

argues that the Court does not have the authority to strike his

response because his response to the City’s Motion for Judgment

on the Pleadings is not “material that is contained in the

pleadings;” the City’s Motion to Strike was filed after Boddy

filed a response to the City’s Motion for Judgement on the

Pleadings; and the City did not suffer prejudice from the delayed

filing.     (ECF No. 35 at 1-2 (citing Fed. R. Civ. P. 12(f) and

Johnson v. Cty. of Macomb, 2008 WL 2064968 at *1 (E.D. Mich. May

13, 2008)).)

     As discussed supra, the Court has the authority not to

consider    untimely   filed   responses.    See   Ordos   City   Hawtai

Autobody Co., 695 F. App’x at 870-72; Jones, 84 F. App’x at 598-

                                   6
99.   Under these circumstances, the Court will not exercise that

authority.      The City has not been prejudiced by Boddy’s delay.

Boddy’s late filing has not delayed a decision on the City’s

Motion for Judgment on the Pleadings.               The City’s Motion to

Strike Plaintiff’s Response to the City’s Motion for Judgment on

the Pleadings is DENIED.

IV.   Conclusion

      For the foregoing reasons, the City’s Motion to Stay is

GRANTED.     Discovery and the Scheduling Order’s deadlines are

STAYED pending the Court’s resolution of the City’s Motion for

Judgment   on    the   Pleadings.         The   City’s   Motion   to   Strike

Plaintiff’s Response to the City’s Motion for Judgment on the

Pleadings is DENIED.



So ordered this 3rd day of March, 2020.



                                      /s/ Samuel H. Mays, Jr
                                    Samuel H. Mays, Jr.
                                    UNITED STATES DISTRICT JUDGE




                                      7
